Citation Nr: 0701409	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  04-23 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Patrick Watts, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1957 to January 
1959. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that denied the benefit sought on appeal. 
The veteran appealed that decision to the BVA, and the case 
was referred to the Board for appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

The veteran filed his claim for bilateral hearing loss in 
1999, prior to the effective date of the Veterans Claims 
Assistance Act (VCAA; Pub. L. No. 106-475, 114 Stat. 2097 
(November 9, 2000); codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)). VAOPGCPREC 7-2003 
states that the regulations implementing these statutes are 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date. 

38 C.F.R. § 3.159(b)(1) (2006) provides that when VA receives 
a complete or substantially complete application for 
benefits, it will notify the claimant of any information and 
medical or lay evidence that is necessary to substantiate the 
claim; VA will inform the claimant which information and 
evidence, if any, that the claimant is to provide to VA; 
which information and evidence, if any, that VA will attempt 
to obtain on behalf of the claimant; and VA will request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim. 




The RO's notice to the veteran in 1999 following receipt of 
his service connection claim for bilateral hearing loss met 
all of these requirements. However, after the RO granted 
service connection in April 2003 for the veteran's bilateral 
hearing loss with a noncompensable evaluation and the veteran 
sought an initial compensable evaluation, the RO did not 
provide notice to the veteran as required by 38 C.F.R. 
§ 3.159(b)(1) (2006), including notice of what the evidence 
must show to obtain an initial compensable evaluation for his 
disability. 

Accordingly, the case is REMANDED for the following action:

The RO should provide notice to the 
veteran consistent with the requirements 
of 38 C.F.R. § 3.159(b)(1) (2006) for the 
veteran's claim for an initial compensable 
evaluation for bilateral hearing loss, 
including notice of what the evidence must 
show for the veteran to obtain a 
compensable initial evaluation. 

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of any 
additional evidence. If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review. 

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005). 



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006). 



